DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandai et al (US 2018/0209846).
4. 	As to claim 1, Mandai et al disclose (fig. 1) a receiver assembly (100) for receiving light pulses (110, 112) that has: at least one photosensitive receiver (SPAD) (104), which converts the light pulses (110, 112) to an electric signal (output signals), an evaluation circuit (108) connected to the receiver (100), which determines a distance (distance) between the receiver assembly (100) and the at least one object (106) that reflects (reflects) the light pulses (110, 112) from the electric signal (output signals), (paragraphs [0040], [0050]-[0051]) by means of time-correlated photon counting (time-correlated single photon counting) with at least one histogram (histogram), via a time of flight (TOF, time of flight), (paragraph [0003]) of the light pulse (110) and based on a starting signal (initiation of emitted light pulses 110), (paragraph [0040]) for the light pulse (110), wherein the evaluation circuit (108) is configured to reduce a resolution (fine resolution, lessen resolution) of the distance (distance) determination starting at no further than a predetermined distance (distance determinations, range of distances), (paragraphs [0040], [0042], [0090]-[0096]).
5. 	As to claim 2, Mandai et al disclose (fig. 1) the receiver assembly (100) characterized in that the evaluation circuit (108) has (fig. 6) a control unit (ST) (610), (paragraph [0074]) which reduces (fig. 10) a cycle (interval) for determining the distance (distance) from the electric cycle (interval) for predetermined time periods (T0-T6), (paragraph [0101]).
6. 	As to claim 3, Mandai et al disclose (fig. 1) the receiver assembly (100) characterized in that the evaluation circuit (108) has at least (fig. 6) one time to digital converter (TDC, time-to-digital-converter) for the time-correlated photon counting (time-correlated single photon counting), (paragraph [0003]) wherein the control unit (ST) (610) reduces the cycle (interval) of  the at least one time to digital converter (TDC), (paragraph [0074]). 
7. 	As to claim 4, Mandai et al disclose (fig. 1) the receiver assembly (100) characterized in that the evaluation circuit (108) contains (fig. 6) a sampler (606) that generates sampling values (TDC output values) from the electric signal (output signals), wherein the evaluation circuit (108) contains a signal processing unit (611) for the sampling values (TDC output values), (paragraphs [0074], [0081]-[0082]) which consolidates sampling values (TDC output values) in order to reduce the resolution (fine resolution) of the distance determination (distance determinations, range of distances), (paragraphs [0040], [0042], [0090]-[0096]).
8. 	As to claim 5, Mandai et al disclose (fig. 1) the receiver assembly (100) characterized in that the evaluation circuit (108) has a memory (S) (608) for the at least one histogram (histograms), (paragraphs [0074], [0082]-[0084]) which carries out at least one bit shift (adjust) in order to reduce the resolution (lessen resolution) of the distance determination (distance determinations, range of distances), (paragraphs [0040], [0042], [0090]-[0096]).
9. 	As to claim 6, Mandai et al disclose (fig. 1) the receiver assembly (100) characterized in that the evaluation circuit (108) comprise of memory (608) stores N histograms in N histograms memories, (see paragraph [0083]) implies stores 100 to 150, preferably 130, measurements (number of photons) per light pulse (110, 112) in the histogram (histogram) as illustrated in figure 7 & figure 8, (paragraphs [0074], [0082]-[0090]).
10. 	As to claim 7, Mandai et al disclose (fig. 1) the receiver assembly (100) characterized in that the receiver (104) has a field of single photon avalanche diodes (SPADs), which can be (fig. 5) activated (enabled) in columns (column) or rows (lines), based on the signal (output signals), (paragraph [0069]-[0070]).
11. 	As to claim 8, Mandai et al disclose (fig. 1) a lidar module (ranging system) with a receiver assembly (100) and an emitter circuit (102) that contains a laser array (one or more lasers), wherein the laser array (one or more lasers) can be activated in columns (columns) or rows (lines), and the starting signal (initiation of the emitted light pulses) characterizes the emission of the light pulses (light pulses) by a column (column) or a row (line), wherein the corresponding column (column) or row (line) is activated (emission of light pulses) in the field of the receiver (104) by the signal (output signal), (paragraphs [0040], [0050]-[0051]) .
12. 	As to claim 9, Mandai et al disclose (fig. 1) a method for receiving light pulses (110) containing the following steps: conversion of the light pulses (110, 112) to an electric signal (output signal) by a photosensitive receiver (SPAD) (104), determination of a distance (distance) between a receiver circuit (104) and at least one object (OB) (106) that reflects (reflects) the light pulses (110, 112) from the electric signal (output signals), (paragraphs [0040], [0050]-[0051]) by means of a time-correlated photon counting (time-correlated single photon counting) with at least one histogram (histogram), via a time of flight (TOF, time of flight), (paragraph [0003]) of the light pulse (110, 112) and based on a starting signal (initiation of the emitted light pulses) for an emission of the light pulse (emission of light pulse), (paragraphs [0040], [0050]-[0051]),  reduction of a resolution (fine resolution, lessen resolution) of the distance (distance) determination starting at no further than a predetermined distance (distance determinations, range of distances), (paragraphs [0040], [0042], [0090]-[0096]).
13. 	As to claim 10, Mandai et al disclose (fig. 1) the receiver assembly (100) characterized in that the evaluation circuit (108) comprise of memory (608) stores N histograms in N histograms memories, (see paragraph [0083]) implies stores 100 to 150, preferably 130, measurements (number of photons) per light pulse (110, 112) in the histogram (histogram) as illustrated in figure 7 & figure 8, (paragraphs [0074], [0082]-[0090]).
14. 	As to claim 11, Mandai et al disclose (fig. 1) the receiver assembly (100) characterized in that the evaluation circuit (108) comprise of memory (608) stores N histograms in N histograms memories, (see paragraph [0083]) implies stores 100 to 150, preferably 130, measurements (number of photons) per light pulse (110, 112) in the histogram (histogram) as illustrated in figure 7 & figure 8, (paragraphs [0074], [0082]-[0090]).
15. 	As to claim 12, Mandai et al disclose (fig. 1) the receiver assembly (100) characterized in that the evaluation circuit (108) comprise of memory (608) stores N histograms in N histograms memories, (see paragraph [0083]) implies stores 100 to 150, preferably 130, measurements (number of photons) per light pulse (110, 112) in the histogram (histogram) as illustrated in figure 7 & figure 8, (paragraphs [0074], [0082]-[0090]).
16. 	As to claim 13, Mandai et al disclose (fig. 1) the receiver assembly (100) characterized in that the evaluation circuit (108) comprise of memory (608) stores N histograms in N histograms memories, (see paragraph [0083]) implies stores 100 to 150, preferably 130, measurements (number of photons) per light pulse (110, 112) in the histogram (histogram) as illustrated in figure 7 & figure 8, (paragraphs [0074], [0082]-[0090]).
17. 	As to claim 14, Mandai et al disclose (fig. 1) the receiver assembly (100) characterized in that the receiver (104) has a field of single photon avalanche diodes (SPADs), which can be activated (enabled) in columns (columns) or rows (lines), based on the signal (output signal).
18. 	As to claim 15, Mandai et al disclose (fig. 1) the receiver assembly (100) characterized in that the receiver (104) has a field of single photon avalanche diodes (SPADs), which can be (fig. 5) activated (enabled) in columns (column) or rows (lines), based on the signal (output signals), (paragraph [0069]-[0070]).
19. 	As to claim 16, Mandai et al disclose (fig. 1) the receiver assembly (100) characterized in that the receiver (104) has a field of single photon avalanche diodes (SPADs), which can be (fig. 5) activated (enabled) in columns (column) or rows (lines), based on the signal (output signals), (paragraph [0069]-[0070]).
20. 	As to claim 17, Mandai et al disclose (fig. 1) the receiver assembly (100) characterized in that the receiver (104) has a field of single photon avalanche diodes (SPADs), which can be (fig. 5) activated (enabled) in columns (column) or rows (lines), based on the signal (output signals), (paragraph [0069]-[0070]).
21. 	As to claim 18, Mandai et al disclose (fig. 1) a lidar module (ranging system) with a receiver assembly (100) and an emitter circuit (102) that contains a laser array (one or more lasers), wherein the laser array (one or more lasers) can be activated in columns (columns) or rows (lines), and the starting signal (initiation of the emitted light pulses) characterizes the emission of the light pulses (light pulses) by a column (column) or a row (line), wherein the corresponding column (column) or row (line) is activated (emission of light pulses) in the field of the receiver (104) by the signal (output signal), (paragraphs [0040], [0050]-[0051]).
22. 	As to claim 19, Mandai et al disclose (fig. 1) a lidar module (ranging system) with a receiver assembly (100) and an emitter circuit (102) that contains a laser array (one or more lasers), wherein the laser array (one or more lasers) can be activated in columns (columns) or rows (lines), and the starting signal (initiation of the emitted light pulses) characterizes the emission of the light pulses (light pulses) by a column (column) or a row (line), wherein the corresponding column (column) or row (line) is activated (emission of light pulses) in the field of the receiver (104) by the signal (output signal), (paragraphs [0040], [0050]-[0051]).
23. 	As to claim 20, Mandai et al disclose (fig. 1) a lidar module (ranging system) with a receiver assembly (100) and an emitter circuit (102) that contains a laser array (one or more lasers), wherein the laser array (one or more lasers) can be activated in columns (columns) or rows (lines), and the starting signal (initiation of the emitted light pulses) characterizes the emission of the light pulses (light pulses) by a column (column) or a row (line), wherein the corresponding column (column) or row (line) is activated (emission of light pulses) in the field of the receiver (104) by the signal (output signal), (paragraphs [0040], [0050]-[0051]).
Conclusion
24. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878   




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878